Citation Nr: 0811257	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a total right 
knee replacement, currently evaluated as 30 percent 
disabling.

2.  Entitlement to a separate compensable rating for 
instability of the right knee prior to May 4, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel




INTRODUCTION

The veteran served on active duty from October 1974 to 
October 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Togus, 
Maine, Regional Office (RO) of the Department of Veterans 
Affairs.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Buffalo, New York.

When the case was previously before the Board in December 
2005, it was remanded for additional development.  The case 
has since been returned to the Board for further appellate 
action.


REMAND

While the case was in remand status, the Appeals Management 
Center (AMC) entered a June 2006 rating decision in which it 
purported to grant service connection for instability of the 
right knee.  The Board notes that the veteran was actually 
granted service connection for right knee disability in a 
November 1978 rating decision and that the disability was 
rated on the basis of instability for many years, although it 
has been rated under the Diagnostic Code for rating a total 
knee replacement in more recent years.  Since service 
connection for right knee disability with instability was in 
effect prior to the June 2006 rating decision, the Board 
concludes that the AMC erred when it characterized the action 
in its June 2006 rating decision as a grant of service 
connection for right knee instability.  In fact, the June 
2006 rating decision granted a separate 20 percent rating for 
a component of the already service-connected right knee 
disability.

The Board further notes that the AMC assigned an effective 
date of May 4, 2006, for the separate rating for instability.  
It appears from his September 2006 statement that the veteran 
is satisfied with the 20 percent rating for his right knee 
instability, but is not satisfied with the effective date of 
the rating because his claim has been pending since 2003.  
Accordingly, the issue of entitlement to a separate 
compensable rating for instability of the right knee during 
the period of this claim prior to May 4, 2006, should have 
been addressed in the June 2006 Supplemental Statement of the 
Case, but was not.  

With respect to the currently assigned ratings of 30 percent 
under Diagnostic Code 5055 and 20 percent under Diagnostic 
Code 5257, the Board notes that the evaluation of the same 
disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (2007).  Diagnostic Code 5055 contemplates 
all impairment associated with a total knee replacement, to 
include instability.  It is not appropriate to assign a 
separate rating under Diagnostic Code 5257, while the 
disability is assigned a compensable rating under Diagnostic 
Code 5055.  

On the other hand, 38 C.F.R. § 4.14 does not preclude the 
assignment of separate evaluations for separate and distinct 
symptomatology where none of the symptomatology justifying an 
evaluation under one diagnostic code is duplicative of or 
overlapping with the symptomatology justifying an evaluation 
under another diagnostic code.  Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994).  Therefore, each of the components of 
the disability could be separately rated, if it would be to 
the veteran's advantage to do so.  For instance, it would not 
be a violation of the rule against pyramiding to assign 
separate compensable ratings for a knee disability on the 
basis of instability (Diagnostic Code 5257), limitation of 
flexion (Diagnostic Code 5260), and limitation of extension 
(Diagnostic Code 5261).  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998); VAOPGCPREC 9-2004 (September 17, 2004).  

Finally, the Board notes that the most recent treatment 
records associated with the claims folders are dated in April 
2006, and the veteran has not been afforded a VA examination 
to determine the current degree of severity of his right knee 
disability since May 2006. 

In light of these circumstances, this case is REMANDED to the 
RO or the AMC in Washington, D.C., for the following actions:

1.  The appellant should be provided any 
additional required notice.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the appellant.  In 
any event, it should obtain a copy of any 
pertinent VA outpatient records for the 
period from April 2006 to the present.

3.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
appellant, it should so inform the 
appellant and his representative and 
request them to provide the outstanding 
evidence.

4.  Then, the veteran should be afforded 
a VA examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his right 
knee disability.  The claims folders must 
be made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

The examiner should provide an opinion 
concerning the degree of severity of any 
instability or subluxation of the knee.  
The examiner should also determine if the 
knee locks and if so the frequency of the 
locking.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the appellant's claims based 
on a de novo review of the record.  In 
doing so, it should consider 38 C.F.R. 
§ 4.14 and the VA General Counsel 
opinions discussed above.  If the 
benefits sought on appeal are not granted 
to the appellant's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the appellant and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



